IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42117

STATE OF IDAHO,                                   )   2015 Unpublished Opinion No. 354
                                                  )
       Plaintiff-Respondent,                      )   Filed: February 13, 2015
                                                  )
v.                                                )   Stephen W. Kenyon, Clerk
                                                  )
COLLEEN RENE DIXON,                               )   THIS IS AN UNPUBLISHED
                                                  )   OPINION AND SHALL NOT
       Defendant-Appellant.                       )   BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Benjamin R. Simpson, District Judge.

       Order denying I.C.R. motion for reduction of sentences, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Kimberly E. Smith, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before GUTIERREZ, Judge; LANSING, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Colleen Rene Dixon pled guilty to criminal possession of a financial transaction card, I.C.
§ 18-3125, and forgery, I.C. § 18-3601. In exchange for her guilty pleas, an additional charge
was dismissed. The district court sentenced Dixon to concurrent unified terms of fours, with
minimum periods of confinement of one and one-half years. Dixon filed an I.C.R 35 motion,
which the district court denied. Dixon appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In

                                                  1
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Dixon’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Dixon’s
Rule 35 motion is affirmed.




                                              2